PER CURIAM.
The Second Assistant Secretary of Labor ordered the deportation of appellant, who now challenges the authority of an Assistant Secretary to make the order. It is customary for the Second Assistant Secretary of Labor to hear and dispose of Chinese deportation cases, and his action in ordering deportation has been sanctioned by various district courts. We agree with the conclusion of Judge Hand, expressed in United States ex rel. Chin Fook Wah v. Dunton (D. C.) 288 F. 959. See, also, Parish v. United States, 100 U. S. 504, 25 L. Ed. 763; M’Collum v. United States. 17 Ct. Cl. 100; Norris v. United States, 257 U. S. 77, 42 S. Ct. 9, 66 L. Ed. 136. The order is affirmed.